Citation Nr: 1629480	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a head injury.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a sleep disorder.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to a compensable rating for migraine headaches. 

7. Entitlement to special monthly pension on account of the need for aid and attendance of another person or on account of being permanently housebound.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.

This matter comes before the Board from a June 2010 rating decision in which the above Regional Office (RO) of the Department of Veterans Affairs (VA) denied entitlement to service connection for PTSD (claimed as anxiety).  This matter further comes before the Board from an August 2010 rating decision in which the RO denied entitlement to SMP.  Finally, this matter comes before the Board from a September 2013 rating decision in which the RO granted service connection for migraine headaches, and assigned a 0 percent (noncompensable) rating, effective September 17, 2012; and denied entitlement to service connection for a back condition, a head injury, hypertension, and a sleep disorder.  

Review of the record shows that the Veteran has been diagnosed with and treated for a depressive disorder and an anxiety disorder, in addition to PTSD.  The Board finds that the claim for service connection for PTSD should be broadened to include any other psychiatric disorder, as set forth above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for a back condition, a head injury, hypertension, and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The preponderance of the competent evidence of record is against a finding that the Veteran has a current sleep disability that may be related to service.

2. The Veteran's headaches occur several times a week, but not daily, have lasted up to several hours but less than one day, and have been associated with nausea, sensitivity to light, sensitivity to sound, and lightheadedness, but not by characteristic prostrating attacks of any frequency.

3. The Veteran is unable to walk, get around, shop, manage medication, regularly prepare his own meals, and keep himself ordinarily clean and presentable, without assistance; he has physical impairments requiring care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.

4. The impairment caused by the Veteran's nonservice-connected disabilities requires the care or assistance of another on a regular basis.


CONCLUSIONS OF LAW

1. A sleep disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2015).

2. The criteria for a compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2014); 38 C.F.R. §§ 3.23, 3.351(b),(c), 3.352(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in October 2011.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a sleep disorder which may be related to service.  In that regard, the Board notes that there is no competent medical evidence of a current sleep disorder, and the Veteran has not indicated otherwise.  Rather, his sleep difficulties have been attributed to a psychiatric disorder.  Accordingly, a VA examination is neither warranted nor necessary for this claim.  38 C.F.R. § 3.159(c)(4). 

With regard to migraine headaches, the Board finds that the VA examination in August 2013 included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  This VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

Accordingly, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection for a Sleep Disorder

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has contended that he has a sleep disorder related to service, to include exposure to jet fuel JP-4, or in the alternative, to a psychiatric disorder.  Although his exposure to jet fuel has been conceded (as set forth below), the competent medical evidence of record simply does not show any report or finding that the Veteran has a current sleep disability.  Although there are numerous treatment records in the claims folder, none of these show the Veteran has or has had a sleep disability; rather his sleep symptoms/problems have been listed in review of his psychiatric symptoms.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, supra.  The Board concludes that the competent medical evidence of record does not show that the Veteran has a current sleep disability.  Although the Veteran has contended that he has a sleep disorder related to service, and lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board does not find that a sleep disability is subject to lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007). 

Thus, the weight of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims for service connection for a sleep disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Compensable Rating for Headaches

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected migraine headaches have been rated under Diagnostic Code 8100, which provides that migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensable (0 percent).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The Board notes that the rating criteria for DC 8100 link the ratings for migraine headaches to two elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  See 38 C.F.R. § 4.124a.  The rating criteria and the Court do not define "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (wherein the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  For reference, according to Merriam Webster 's Collegiate Dictionary 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Review of the records shows that on a VA DBQ examination for headaches in August 2013, it was noted that the Veteran was diagnosed with migraine headaches in July 2013.  He reported his headaches intensity was from 2 to 8 out of 10.  For history, the Veteran reported that his headaches started while he was working on repairing JP-4 fuel tanks, and that within the first year of service, in 1969, he started having headaches - even without being in the tanks, and that this occurred several times per week.  He reported having occasional headaches prior to the military.  He also reported that headaches were diagnosed in service in 1971.  He reported that currently his headaches were of the same frequency, several times per week, but were not daily, and that his headaches were sometimes responsive to over-the-counter pain relievers.  He reported that his headaches lasted up to several hours.  He described his headache pain as pulsating or throbbing and on both sides of the head, and reported that stress seemed to cause his headaches.  He experienced nausea, sensitivity to light, sensitivity to sound, and lightheadedness associated with headaches.  The typical duration of his head pain was less than one day, and that the typical location of his head pain went from the temples to the front.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain or non-migraine headache pain over the last several months.  The examiner opined that the Veteran's headache condition did impact his ability to work, citing the added stress and some smells that may trigger headache.  In providing an opinion regarding the Veteran's headaches, the examiner first noted that the pertinent history, including that the Veteran's complaints of headaches in service in March 1969, dizziness and apparent syncope in service in October 1970, as well as his report of a past head injury in October 2011.  The examiner opined that the Veteran's current headaches were related to service, and, for rationale, noted that JP-4 was known to have adverse neurologic affects, including headaches, and that assuming the report of recurrent exposure to this chemical is accurate, it was at least as likely as not that this past exposure caused more headaches beyond the natural progression of his infrequent headaches earlier in life.

After considering the record on appeal, the Board concludes that a 10 percent rating is not warranted for the Veteran's headaches.  In that regard, the Board notes that, while the record shows that while the Veteran reported he had headaches several times a week, the competent evidence of record did not show that he has suffered from prostrating attacks averaging one in two months over a period of several months, or for any several-month period, as is required for a 10 percent rating.  While the record shows that he suffers several headaches a week, of varying intensity, that lasted up to several hours, along with nausea, sensitivity to light, sensitivity to sound, and lightheadedness associated with headaches, the record does not show that he suffers from prostrating attacks or show the extreme exhaustion or powerlessness that is contemplated by the regulations.  The criteria for a 10 percent rating for the Veteran's service-connected headaches have not been approximated at any time.  38 C.F.R. § 4.7; Hart, supra.  Accordingly, the preponderance of the evidence is against the assignment of a compensable rating for headaches.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred for extraschedular consideration.  The governing norm in such exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the rating criteria contemplate the Veteran's headaches symptoms, and provide for higher ratings for more severe symptoms.  Thus, there is no evidence that the Veteran's service-connected migraine headaches causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  Referral for extraschedular consideration is not warranted.  

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

IV. Special Monthly Pension

The Veteran contends that he is entitled to special monthly pension benefits, claiming that he has a regular need for aid and attendance in order to perform the routine activities of daily living.  

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a),(b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17 ) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

Review of the record shows that the Veteran has several nonservice-connected disabilities which may be considered for pension purposes.  These include PTSD (claimed as anxiety), rated as 50 percent disabling; loss of sight, rated as 30 percent disabling; and chronic lumbar strain, rated as 10 percent disabling.  

On a VA examination of the eyes in February 2010, it was noted that the Veteran's left eye was 90 percent blind, and that he had right eye cataracts that was treated in June 2009.  On central visual acuity testing, it was noted that he had visual acuity worse than 5/200.  On left eye examination he was able to detect hand motion at one feet away. Right eye visual acuity testing revealed correction distance vision of 20/40+ and corrected near vision of 20/25-2.

In support of his claim, the Veteran submitted a VA Form 21-2680 (Examination for Housebound Status or Permanent need for Regular Aid and Attendance) dated in July 2010, in which it was noted that:  the Veteran was able to feed himself but could not prepare his own meals; he could not cook and his food had to be prepared for him by a caregiver; he needed assistance with bathing and tending to other hygiene needs because his caregiver helped him to identify hygiene products, getting in and out of the bathing area, and monitors and reminds him regarding personal hygiene.  It was noted that the Veteran was not legally blind, but could not drive and his left eye was 90 percent blind and his right eye corrected vision was noted as "35/20 far sight".  He did not need nursing care because he lived in the home of his caregiver and had assistance 24 hours a day, 7 days a week.  The examiner noted that the Veteran did require medication management, that his caregiver also helped him pay bills, buy food, and manage his money, and that the Veteran was not able to manage his own financial affairs.  On examination the Veteran was observed to have restrictions of the upper extremities including lower back pain and ambulating with a cane, and that his restrictions of the spine, trunk, and neck included limited range of motion.  In response to the question regarding the pathology that affected the Veteran's ability to perform self-care, ambulate or travel beyond the premises of home, the examiner noted that the Veteran was blind, had hearing loss, and had PTSD.  In response to the question of how often and under what circumstances the Veteran was able to leave home or the immediate premises, the examiner noted that the Veteran was able to leave home daily with a caregiver, was not able to drive, and would get lost due to vision loss.  It was noted that the Veteran required an aid (such as canes, braces, crutches, or the assistance of another person) for locomotion of one block.  

The Veteran submitted another VA Form 21-2680 (Examination for Housebound Status or Permanent need for Regular Aid and Attendance) dated in November 2010, in which it was noted that:  the Veteran ambulated with a cane, he was able to feed himself but needed to be reminded to eat (or he would not eat all day) and needs all meals prepared for him, he could not cook, and he needed assistance with bathing and tending to other hygiene needs because he needed help getting dressed and getting in and out of the bathing area because of poor sight and severe back pain, and needed the use of an adult diaper.  It was noted that the Veteran was not legally blind, but was blind in his left eye and had worsening vision in his right eye, severely affecting his perception.  His corrected vision was noted as "5/200" in the left eye and "20/40 not current" in the right eye.  The examiner noted that the Veteran did need nursing care, but also noted that the Veteran lived in a home with his caregiver, and this home was conducive to the special needs of the Veteran, and that otherwise the Veteran would require nursing home care.  It was noted that the Veteran rented a room with 24/7 care from the homeowner/caregiver.  The examiner noted that the Veteran did require medication management, and that he needed reminders from his caregiver to take medications at special times and to take medication when he got anxious and had panic attacks.  The examiner found that the Veteran was not able to manage his own financial affairs, and that his caregiver helped him manage his money in his own bank account, helped him pay bills, and bought his food, clothing, etc.  On examination the Veteran was observed to have restrictions of the upper extremities including degenerative disc disease, low back pain, and muscle weakness of the legs, and required a cane for ambulating.  The examiner described the restrictions of the lower extremities as leg weakness, unsteady gait, tripping over objects and rugs, and needing an attendant to help him avoid hazards while walking.  The examiner described the restrictions of the Veteran's spine, trunk, and neck as including limited range of motion, weakness, unsteady gait, inability to ambulate without cane, and needing attendant to guide him to avoid hazards.  In response to the question regarding the pathology that affected the Veteran's ability to perform self-care, ambulate or travel beyond the premises of home, the examiner noted that the Veteran was blind; unable to perform routine daily care, including picking clothing, shopping for food, and cooking for himself; and unable to avoid hazards and dangers in the environment; needing an attendant to leave home.  The examiner noted that the Veteran was confined to the home due to blindness and low back pain and inability to walk without assistance.  In response to the question of how often and under what circumstances the Veteran was able to leave home or the immediate premises, the examiner noted that the Veteran was only able to leave the home with an attendant due to lack of vision and lack of ability to avoid hazards and dangers outside of the home.  It was noted that the Veteran required a cane for locomotion of one block.  

VA treatment records showed that in July 2012, the Veteran reported he suffered from significant medical conditions over the last several months, including suffering from 5 strokes, contracting meningitis and then contracting "c diff" (clostridium difficile colitis).  He reported having 5 hospital stays and that time he has slowly been getting better, but noticed a significant loss of strength.  When asked about psychological symptoms, the Veteran reported that his depression level had increased and he was upset about his loss of physical functioning.  He mentioned that he was no longer able to lift the water bottle or carry things, that he used a cane, and that he used a wheelchair when he has to go any distance.  It was noted that the Veteran had ambulated to that office by wheelchair, and that he had requested an electric wheelchair and a lift.

In July 2012, it was noted that the Veteran was requesting a motorized WC and a mount for his car.  He stated he had recently received a small wheelchair that was too small for him and he was unable to use it anyway.  It was noted that he had problems moving his left arm due to the CVA (cerebrovascular accident) and could not navigate himself and wife was too weak to push him.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has need for the regular aid and attendance of another person.  After review of the criteria for determining the need for aid and attendance, the Board finds that the evidence shows an inability to properly feed oneself without assistance, an inability to keep oneself ordinarily clean and presentable without assistance, and physical impairment requiring care or assistance on a regular basis to protect oneself from the hazards or dangers incident to the daily environment.  Although the Form 21-2680 examinations indicated that the Veteran is able to feed himself, the evidence shows that the Veteran is unable to prepare his own meals due to vision problems and physical impairment, which approximates an inability to feed oneself.  The evidence also shows that the Veteran is unable to keep himself ordinarily clean and presentable without assistance because the Veteran requires assistance with bathing.  The evidence further shows physical incapacity requiring the care or assistance on a regular basis to protect the Veteran from dangers and hazards in his daily environment because he requires the assistance of his caregiver with daily tasks such as managing his medication, shopping, and preparing meals/cooking, due to an inability to walk without assistance.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a factual need for the regular aid or attendance of another person; therefore, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person have been met. 

Because special monthly pension is granted pursuant to the aid and attendance criteria under 38 U.S.C.A. § 1521(d), and this represents a greater benefit than an award of special monthly pension based on housebound status, the Veteran may not receive additional benefits under the criteria of 38 U.S.C.A. § 1521(e) for special monthly pension based on housebound status.







ORDER

Service connection for a sleep disorder is denied.

A compensable rating for migraine headaches is denied. 

Special monthly pension benefits based on the need for aid and attendance of another person is granted.


REMAND

The Veteran essentially contends he should be entitled to service connection for a back condition, a head injury, hypertension, and an acquired psychiatric disorder, to include PTSD.  He has offered several theories of entitlement, including that his exposure to jet fuel in service was related to head injury, hypertension, and an acquired psychiatric disorder, to include PTSD.  He has contended that his involvement in a motor vehicle accident in service and/or heavy lifting and hitting his head (when he passed out in fuel tanks) were related to a head injury and a back condition.  He has also contended that his PTSD is related to in-service stressors while serving in Vietnam.  Finally, he has contended that his hypertension maybe e related to his PTSD.

1. Acquired Psychiatric Disorder, to include PTSD

The Veteran contends he has a psychiatric disorder, to include PTSD, due to exposure to jet fuel JP-4 in service and/or his experiences serving in Vietnam.  

The initially notes that a claim of entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f). 

The record reflects that the Veteran has been treated for a variously diagnosed psychiatric disorder.  In a letter dated in April 2010, a VA clinical psychologist noted that the Veteran was in treatment at VA for PTSD due to combat experiences in Vietnam, and opined that his symptoms had adversely affected his functioning in several areas.  It was noted that the Veteran was in financial distress due to his in ability to pay his bills after being unable to work for more than one year.  The VA clinical psychologist opined that the Veteran was unemployable, and did not have the mental stamina or concentration to maintain full time, gainful employment.  

With regard to an in-service stressor event, the Veteran reported that in June 1970 while on TDY in Saigon, he volunteered/was ordered to go five miles into enemy territory to retrieve bodies of US military personnel as there had been a fire fight and that these bodies had been there for several days in hot weather.  He said that he was not aware of the type of mission this was going to be until they were onsite and their duty was to place the bodies into bags with an ID if that could be found.  He reported that there were ground troops protecting them while they picked up bodies, but they did not know if there were enemy troops nearby.  

In a statement received in October 2011, the Veteran reported that in service he was a field specialist, and while in Saigon in 1969 or 70, the mission he was sent out on was for body retrieval.  He reported that he was currently on medication for nightmares, had problems getting along with people, and had memory problems, panic attacks, problems with personal hygiene.

VA treatment records showed that in September 2012, regarding PTSD symptoms, the Veteran reported he was made to do jobs in service that he was not supposed to be doing, including moving dead bodies.  His diagnoses included depressive disorder, PTSD from Vietnam, and OCD (obsessive compulsive disorder).  

In September 2012, the Veteran's representative submitted a copy of a document complied by the Mortuary Affairs Center at Fort Lee, regarding the memorial affairs activities in the Republic of Vietnam.  Therein it was noted that the Tet Offensive of 1968 made evident the need to expand the mortuary capabilities in
Vietnam, and that it was during February 1968 that the mortuaries processed 3000 remains, more than during any comparable period during the conflict.  It was noted that this number severely overtaxed the storage and processing capability of both mortuaries and led to the construction of a new 20-table facility on Tan Son Nhut.  It was noted that this mortuary and the co-located Central Identification Laboratory (CIL) became operational in August 1968.

The Veteran also contends that he was exposed to jet fuel during service when he worked as an Aircraft Fuel Systems Mechanic, and that this exposure to jet fuel is related to him developing an acquired psychiatric disorder, to include PTSD.  He reported that for nearly two years, he worked in fuel tanks and was exposed to the highly toxic jet fuel JP-4, which on several occasions caused him to pass out.  He reported that on each occasion, his crew members had to pull him out of the fuel tank and revive him, and that he remember them telling him that in some instances he had been up in the tank for 30 minutes and it would take them that long to revive him.  He reported that when he came to, he was disoriented and confused.  He indicated that the only time he was ever taken to the hospital and reported these headaches and instances of passing out was on one occasion when he passed out and lay in a puddle of jet fuel, which resulted in his buttocks getting burned.  He indicated that after it was discovered that he was passing out from exposure to the JP-4 jet fuel, he was restricted from working in fuel tanks, but noted this was only for a few months until he was transferred back to the U.S. after his tour of duty.

Service personnel records show that the Veteran's military occupational specialty (MOS) was listed as "42450 Acft FUEL SPECL".

Service medical records show that in October 1969, the Veteran was seen by the occupational medical officer for a physical.  It was noted that he was assigned to the 51FMS Fuels System Repair Shop and that his duties consisted of the repair and cleaning of aircraft fuel tanks and systems, and that these duties occasional required entry into fuel tanks.  Safety equipment consisted of a combustible gas indicator, air supplied respirator, rubber gloves, and coveralls, and no dermatitis or other complaints were noted.  Chemical hazards listed included PJ-4, methyl ethyl ketone, #8802 sealant compound, and aviation gasoline.  In June 1972, he was seen in the emergency room after he sustained JP-4 burns on his right buttocks.

Further, in support of his claims, the Veteran submitted an excerpt from the U.S. Department of Health and Human Services regarding jet fuel JP-4, which advised that inhaling large amounts of JP-4 vapor may cause painful breathing and a feeling of suffocation, as well as headaches, dizziness, nausea, depression, anxiety, memory loss, and irritability.  He also submitted an excerpt from a medical study which noted that the most commonly reported symptoms from exposure to jet fuels, including JP-4, were headaches, dizziness, nausea, conjunctivitis, mild hypertension, difficulty breaking, eye and skin irritation, skin inflammation, and neurological effects such as fatigue, impairment of hand-eye coordination, euphoria, depression, sleep disturbances, memory impairment, and postural imbalance.

The record reflects that the Veteran has yet to be scheduled for a VA examination regarding the nature and probable etiology of a current psychiatric disorder.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's contentions, his apparent exposure to jet fuel JP-4 in service, the competent medical evidence supporting his claim, and the rest of the record on appeal, the Board finds it necessary to afford the Veteran a VA medical examination regarding the probable etiology of any acquired psychiatric disorder, to include PTSD.  Id. 

2. Back Condition and Head Injury

As noted above, the Veteran has reported a head injury in service, due to exposure to jet fuel JP-4, a car accident, and/or working in fuel tanks.  He has also contended that his current back condition is related to a car accident in service and/or heavy lifting in service.  

In this regard, the Veteran has contended that in July 1971, while in service, he was teaching a friend named "Joe" to drive, and that Joe had panicked and went off the road, causing the Veteran to hit his head on the window shield and break the windshield.  He also has reported he lifted a lot of heavy equipment during service as an airplane mechanic and that this hurt his back.  He reported he had get shots for his back pain in 1970 while he was stationed in Michigan because he was working on much larger airplanes there and his back condition worsened.  He also reported that as an aircraft mechanic, he had to crawl into the fuel tanks, and would often pass out from the jet fuel fumes and have to be pulled out of the tank.  He claimed that he was often unconscious when being pulled from the tank and would hit his head on the sides of the tank and the plane.  He claimed that as a result of being exposed to the jet fuel fumes and hitting his head several times, he had memory problems and some cognitive disabilities.

Review of the competent medical evidence of record shows that the Veteran has been diagnosed with and treated for a low back condition.  On a VA examination in January 2010, the Veteran reported that his low back pain began to develop when he was about 50 years old, but also reported an acute episode of severe pain at age 35 when he was pushing a car, but from which he seemed to recover.  It was also noted that he did not initially recall, but it was noted that he was aware that he had scoliosis.  The examiner did not see this in the Veteran's service medical records, but noted that apparently doctors in service noted this, but the Veteran did not complain and was not seen for back pain at that time.  The diagnosis was chronic lumbar strain with significant kyphoscoliosis.

Review of the record does not specifically show that the Veteran has or had a head injury, but there is evidence he has cognitive disabilities.  

In light of the Veteran's contentions and the record on appeal, the Board finds it necessary to afford him a VA medical examination regarding the nature and probable etiology of any back condition or any head injury or residual thereof.  See McLendon v. Nicholson, supra.

3. Hypertension 

The Veteran has contended his hypertension is related to exposure to jet fuel JP-4 in service, and/or to a psychiatric disorder, to include PTSD.  There is competent medical evidence showing he has been treated for hypertension.  Additionally, as noted above, his exposure to jet fuel JP-4 in service has been conceded.  Finally, the Veteran has also submitted medical excerpts regarding a possible relationship between PTSD/depressive disorder and hypertension, and a possible relationship between PTSD and sleep problems and sleep apnea. 

In light of the foregoing and the record on appeal, the Veteran should be provided a VA medical examination regarding the probable etiology of his hypertension.  See McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records for the Veteran, related to any treatment for a back condition, hypertension, head injury, and/or a psychiatric disorder, to include PTSD.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination to determine whether he has PTSD as defined by the criteria in DSM-IV, or any other psychiatric disorder, aside from PTSD, as a result of his military service.  Any and all studies deemed necessary, including psychological examination/testing, should be completed.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

a. If the evaluation results in a diagnosis of PTSD, the examiner should state in the examination report whether the Veteran's claimed stressors, including body retrieval in Vietnam, are adequate to support a diagnosis of PTSD, and/or whether the Veteran's symptoms are related to the claimed stressor, to including fear of hostile military or terrorist activity.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted.  

b. If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any such psychiatric disorder had an onset in service, or is otherwise related to service.  

c. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. If any question cannot be answered without resorting to pure speculation, this should be stated, with an appropriate explanation.  

3. Schedule the Veteran for appropriate VA examinations to determine whether he has a back condition, a head injury, and hypertension as a result of his military service.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  The examiner(s) should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that a back condition, a head injury, or hypertension had an onset in service, or are otherwise related to service.  The examiner(s) must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an appropriate explanation.  

4. Thereafter, review the claims folder and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), afforded an opportunity to respond to the SSOC, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


